Citation Nr: 0413790	
Decision Date: 05/28/04    Archive Date: 06/02/04

DOCKET NO.  03-24 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel




INTRODUCTION

The veteran had active oceangoing service as a member of the 
Merchant Marines from March 13, 1944 to April 30, 1944, from 
May 1, 1944 to February 17, 1945, and from April 5, 1945 to 
July 16, 1945.  

This appeal arose from the July 2002 rating decision of the 
St. Louis, Missouri, Department of Veterans Affairs, Regional 
Office (RO), which denied entitlement to service connection 
for a bilateral hearing loss and for a lung condition.

In December 2003, the RO issued a rating decision which 
granted service connection for a lung disorder.  As this 
represents a complete grant of the benefit sought on appeal, 
this issue is no longer before the Board of Veterans' Appeals 
(Board) for appellate review.


FINDING OF FACT

A chronic bilateral hearing loss disability resulting from 
service has not been demonstrated.


CONCLUSION OF LAW

A chronic bilateral hearing loss disability was not incurred 
in or aggravated by service, and sensorineural hearing loss 
may not be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 5103(a), 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2003).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran has contended that he was exposed to loud noise 
in service and that this exposure resulted in the development 
of a chronic hearing loss disability.  He served as a 
Merchant Marine as a utilityman, a galleyman and a third 
cook.  He noted that his vessel had been anchored next to the 
USS Missouri when it was shelling the shore at Okinawa.  He 
also noted thirty years of exposure to the noise of tractors 
as part of his work as a farmer.

Preliminary Matter: Duties to Notify & to Assist

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (to be codified at 38 
C.F.R. § 3.159).

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  Collectively, the July 2002 rating 
decision as well as the Statement of the Case and 
Supplemental Statement of the Case issued in connection with 
the veteran's appeal have notified him of the evidence 
considered, the pertinent laws and regulations and the 
reasons his claim was denied.  In addition, letters to the 
veteran dated in April 2002 and in June 2002, prior to the 
initial adjudication of the claim in July 2002, specifically 
notified the veteran of the substance of the VCAA, including 
the division of responsibilities between the VA and the 
veteran in obtaining evidence.  As such, the Board finds that 
the notification requirements of the VCAA have been 
satisfied.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini v. Principi, 17 Vet. App. 412 (2004).  

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate his claim.  In this 
regard, all identified pertinent records have been associated 
with the claims folder and the veteran was afforded a VA 
examination in connection with his current claim.  The Board 
acknowledges that service medical records have not been 
obtained; however, as the veteran was a Merchant Marine and 
has not reported that he received any treatment for hearing 
loss at a U.S. Public Health Service medical facility, the RO 
made no request for such records.  In his initial claim for 
benefits he reported the date on onset of hearing loss as 
1996 although he stated that the etiology of the hearing loss 
was his ship's proximity to the USS Missouri in 1945 while it 
was shelling the shore in Okinawa.  The veteran and his 
representative have not made the Board aware of any other 
evidence that needs to be obtained in order to fairly decide 
the veteran's claim.  Accordingly, the Board finds that the 
assistance requirements of the VCAA have been satisfied.

Additional development by the Veterans Benefits 
Administration Appeals Management Center (VBA AMC) would only 
serve to further delay resolution of the claim.  Bernard v. 
Brown, 4 Vet. App. 384 (1995). 

Applicable laws and regulations

Under applicable criteria, disability compensation benefits 
may be awarded for a disease or injury incurred in or 
aggravated during active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2003).  Individuals and groups 
considered to have performed active service include 
individuals in the American Merchant Marine in oceangoing 
service performed during the Period of Armed Conflict, which 
extended from December 7, 1941, to August 15, 1945.  38 
C.F.R. § 3.7(x)(15) (2003).  As noted above, the veteran had 
active oceangoing service as a member of the Merchant Marines 
from March 13, 1944 to April 30, 1944, from May 1, 1944 to 
February 17, 1945, and from April 5, 1945 to July 16, 1945.  

Service connection for a hearing loss disability may be 
granted if the disability results from disease or injury 
incurred in or aggravated by service, or if a sensorineural 
hearing loss is demonstrated to a compensable degree within 
one year thereafter.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2003).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1,000, 
2,000, 3,000 or 4,000 hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of 
frequencies 500, 1,000, 2,000, 3,000 or 4,000 hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385 (2003).



Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.3 (2003).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is 'an approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual background

The veteran's DD-214 indicates that he served with the 
Merchant Marines as a utilityman, a galleyman and a third 
cook.  He claimed exposure to gunfire of the USS Missouri as 
it was anchored next to the veteran's ship as it fired on the 
shore at Okinawa.  The medical records noted that he had been 
farmer all of his life and had been exposed to the sound of 
tractors.  

The veteran was seen by VA on an outpatient basis between 
1998 and 2001.  In August 2001, he first complained of 
hearing loss.  At that time, he referred to having suffered a 
head injury while trimming a tree.  He was afforded an 
audiological evaluation which showed a bilateral high 
frequency sensorineural hearing loss.

VA afforded the veteran an examination in November 2003.  He 
complained of having hearing loss.  He stated that he had 
been beaten severely about the head while in the military 
when riding on a train from Florida to his new duty station 
in California.  He also noted that he had been exposed to 
loud noise in service in a combat zone, such as large guns 
and ship engine noise.  He had been exposed to the sound of 
16 inch guns for 24 hours a day for three days, after which 
he had experienced temporary hearing loss.  He had also been 
exposed to the sound of tractors for 30 years as part of his 
work as a farmer.  After conducting an audiological 
examination, a mild to moderately severe sensorineural 
hearing loss between 2000 and 4000 hertz was diagnosed.  The 
examiner stated that, if the veteran had been exposed to the 
claimed military noise and had had temporary hearing loss as 
claimed, it was possible that his service may have damaged 
some of his hearing.  However, it was stated that "..this 
opinion requires speculation on my part."


Analysis

After a careful review of the evidence of record, it is found 
that entitlement to service connection for a bilateral 
hearing loss disability has not been established.  There is 
no indication in any record that any hearing loss was 
experienced in service.  The veteran has asserted that he 
experienced temporary hearing loss in service after being 
exposed to the sound of ship's guns.  He also claimed that he 
had been beaten about the head while on active duty.  
However, there is no objective evidence in the record to 
corroborate these claims.  Further, he stated that he had 
been exposed to the noise of tractors for some 30 years after 
service as part of his work as a farmer.  Significantly, 
there were no complaints of a hearing loss made until some 50 
years after his discharge from service.  While the VA 
examiner commented that it was possible that the service 
could have contributed to some damage to his hearing 
(assuming the accuracy of his claims concerning exposure), it 
was conceded that this was mere speculation.  Thus, even 
assuming the truth of the inservice noise exposure with 
temporary hearing loss as reported by the veteran, the 
examiner still stated that his opinion that it was 
"possible" that such exposure "may have" damaged the 
veteran's hearing was based on speculation.  In this regard, 
the Board notes that medical evidence which merely indicates 
that the particular disorder "may or may not" exist or "may 
or may not" be related, is too speculative in nature to 
establish the presence of said disorder or the relationship 
thereto.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  The 
Board observes that the Court has held further that medical 
opinions, which are speculative, general or inconclusive in 
nature, cannot support a claim.  See Obert v. Brown, 5 Vet. 
App. 30, 33 (1993); Beausoleil v. Brown, 8 Vet. App. 459, 463 
(1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  
Thus, medical probabilities and possibilities and unsupported 
medical opinions carry negligible probative weight.  Id.  
Based on the foregoing, and even assuming without deciding 
that the veteran was exposed to loud noise in service, the 
record contains no opinion based on other than mere 
speculation as to an etiological relationship between the 
veteran's military service and his current hearing loss.

Therefore, the Board concludes that the evidence of record 
does not demonstrate a relationship between the veteran's 
period of active service and the onset of hearing loss some 
50 years following his separation from service.  As a 
consequence, the preponderance of the evidence is against the 
veteran's claim for service connection.


ORDER

Service connection for a bilateral hearing loss is denied.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



